Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/029948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application recites similar step of: receiving a media presentation description file, determining a period has a supplementary property descriptor, apply one or more SBD files to a period.  The instant application recites finding a matching period for supplemental property descriptor while copending case dealt with case of no matching supplemental property descriptor found.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Instant Application
Copending 17/029948
1. A method for receiving media data of a session, the method comprising:

receiving a media presentation description (MPD) file and one or more session-based description (SBD) files,

the MPD file including one or more essential property descriptors for
session-based dynamic adaptive streaming over hypertext transfer protocol (DASH), 

each of the one or more essential property descriptors for session-based DASH being associated with a different SBD file in the one or more SBD files;

determining, for a period in the MPD file, whether the period has a supplemental property descriptor for session-based DASH; and


applying one of the one or more SBD files to the period in response to the period having the supplemental property descriptor for session-based DASH, 

an identification (ID) value in the
supplemental property descriptor being included in one of the one or more essential property descriptors that is associated with the one of the one or more SBD files.
1. A method for receiving media data of a session, the method comprising:

receiving a media presentation description (MPD) file and one or more session-based
description (SBD) files, 

the MPD file including one or more essential property descriptors for session-based dynamic adaptive streaming over hypertext transfer protocol (DASH), 


each of the one or more essential property descriptors for session-based DASH being associated with a different SBD file in the one or more SBD files;

determining, for a period in the MPD file, whether the period has a supplemental property descriptor for session-based DASH; and


applying all of the one or more SBD files to the period in response to the period not
having any supplemental property descriptor for session-based DASH.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. U.S Patent Application Publication Number 2016/0261665 A1 (hereinafter Stockhammer), and further in view of Katsumata et al. U.S Patent Application Publication Number 2021/0021880 A1 (hereinafter Katsumata).


As per claims 1, 9, 17, Stockhammer discloses a method for receiving media data of a session, the method comprising: 
receiving (see client device receiving manifest in form of LSID for the LCT sessions on page 21 section [0383]) a media presentation description (MPD) file (see media presentation description (MPD) is a manifest filing to determine how to access different movie fragments of various presentations on page 7 section [0083]) and one or more session-based description (SBD) files (see plurality of layered coding transport (LCT) sessions each with their own layered coding transport (LCT) Session Instance Description (LSID), or session-based description (SBD) as claimed, representative of a plurality of LCT sessions for the media content on page 8 section [0105-0106]), the MPD file including one or more one or more time periods (see MPD defines one or more Periods with start time attribute for each period on page 3 section [0045]) and essential property descriptors (see EssentialProperty descriptor on page 18 section [0306]) for session-based dynamic adaptive streaming over hypertext transfer protocol (DASH) (see Dynamic Adaptive Streaming over HTTP (DASH) media presentation on page 8 section [0106]), each of the one or more essential property descriptors for session-based DASH being associated with a different SBD file in the one or more SBD files (see each layered coding transport sessions with its own LCT session Instance Description (LSID), or SBD files as claimed, for describing corresponding LCT sessions on page 8 section [0105]), and each of the one or more periods being associated with a different start time (see period representation expressed relative to the start time of the period on page 3 section [0047]).
Stockhammer do not disclose expressly: determining, for a period in the MPD file, whether the period has a supplemental property descriptor for session-based DASH; and
applying one of the one or more SBD files to the period in response to the period having the supplemental property descriptor for session-based DASH, an identification (ID) value in the supplemental property descriptor being included in one of the one or more essential property descriptors that is associated with the one of the one or more SBD files (Stockhammer teaches the use of EssentialProperty and SupplementalProperty on page 18 section [0306-0307] each segment identified by URI on page 3 section [0048]).



Katsumata teaches: determining, for a period in the MPD file, whether the (see checking all pieces of SupplementalProperty in S324 on page 14 section [0264]) period has a supplemental property descriptor for session-based DASH (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0267] and Figure 27); and
applying one of the one or more SBD files (see apply the specified SupplementalProperty step S332 on page 14 section [0267]) to the period in response to the period having the supplemental property descriptor (see if the SupplementalProperty exists: Yes Step S330 on page 14 section [0267] and Figure 27) for session-based DASH, an identification (ID) value in the supplemental property descriptor (see schemeIdUri, or ID as claimed, associated with SupplementalProperty in MPD file on page 18 section [0314]) being included in one of the one or more essential property descriptors that is associated with the one of the one or more SBD files.
Stockhammer and Katsumata are analogous art because they are from the same field of endeavor, MPD DASH session management systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determining if a supplemental property descriptor exists for the one or more periods.  The motivation for doing so would have been to check and properly apply all supplemental property descriptor (see page 14 section [0267-0268] in Katsumata).  Therefore, it would have been obvious to combine Stockhammer and Katsumata for the benefit of checking if a supplemental property descriptor exists and apply the file for application to obtain the invention as specified in claims 1, 9, 17.



As per claims 2, 10, 18, Stockhammer and Katsumata disclose the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an identification (ID) value that identifies the associated SBD file (see each LCT transport sessions, or plurality of session-based DASH as claimed, include LCT session Instance Description (LSID), on page 8 section [0105], recording attributes on page 18 section [0284] such as an identifier for the id element on page 18 section [0285] in Stockhammer).



As per claims 3, 11, 19, Stockhammer and Katsumata disclose the method of claim 2, wherein the applying further comprises: determining, in response to the period having the supplemental property descriptor (see SupplementalProperty descriptor on page 18 section [0307] in Stockhammer) for session-based DASH, whether the ID value (see identifier value on page 18 section [0285] in Stockhammer) in the supplemental property descriptor for session- based DASH is included in the one of the one or more essential property descriptors (see EssentialProperty descriptor on page 18 section [0306] in Stockhammer) for session- based DASH (see group association using the group attribute on page 18 section [0286] in Stockhammer).



As per claims 4, 12, 20, Stockhammer and Katsumata disclose the method of claim 3, further comprising: applying the one of the one or more SBD files associated with the one of the one or more essential property descriptors (see EssentialProperty descriptor on page 18 section [0306] in Stockhammer) for session-based DASH to the period in response to the ID value (see identifier value on page 18 section [0285] in Stockhammer) in the supplemental property descriptor (see SupplementalProperty descriptor on page 18 section [0307] in Stockhammer) for session-based DASH being included in the one of the one or more essential property descriptors (see EssentialProperty descriptor on page 18 section [0306] in Stockhammer) for session-based DASH.


As per claims 5, 13, Stockhammer and Katsumata disclose the method of claim 3, further comprising: determining that none (see MPD manifest determining timing for segment available on page 17 section [0278] and see no stream is selected on page 18 section [0309] and see when no MPD information is needed at all, MPD can be empty on page 8 section [0091] in Stockhammer) of the one or more SBD files is to be applied to the period (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0267] and Figure 27 in Katsumata) in response to the ID value in the supplemental property descriptor for session-based DASH not corresponding to any ID value (see determining if no supplemental property S330 exists on page 14 section [0268] and Figure 27 in Katsumata) in the one or more essential property descriptors for session-based DASH.


As per claims 6, 14, Stockhammer and Katsumata disclose the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an attribute indicating a uniform resource locator (URL) address for the associated SBD file (see each segments may be associated with a unique uniform resource locator (URL) on page 9 section [0111] in Stockhammer).


As per claims 7, 15, Stockhammer and Katsumata disclose the method of claim 1, wherein
each of the one or more essential property descriptors for session-based DASH includes an attribute indicating that the respective essential property descriptor is used for session-based DASH (see EssentialProperty attribute on page 18 section [0306] as attribute in each session on page 18 section [0284] in Stockhammer), and
each supplemental property descriptor for session-based DASH includes an attribute indicating that the respective supplemental property descriptor is used for session-based DASH (see SupplementalProperty attribute on page 18 section [0307] as attribute in each session on page 18 section [0284] in Stockhammer).



As per claims 8, 16, Stockhammer and Katsumata disclose the further comprising: applying all (see apply all default data set S334 on page 14 section [0268] and Figure 27 in Katsumata) of the one or more SBD files (see determining SupplementalProperty  attributes on LSID on page 21 section [0381] that needs to be applied to the session on page 21 section [0380] in Stockhammer) to the period (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045] in Stockhammer) in response to the period not having any supplemental property descriptor (see checking if SupplementalProperty is specified or not step 330 exists on page 14 section [0267] and Figure 27 and see determining SupplementalProperty S330 is not specified on page 14 section [0268] in Katsumata) for session-based DASH.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. U.S Patent Application Publication Number 2018/0205975 A1.  MPD and DASH with EssentialProperty (see section [0336]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451